EXHIBIT Form of the Fourth Amendment to Forbearance Agreement dated March 25, FOURTH AMENDMENT TO FORBEARANCE AGREEMENT This FOURTH AMENDMENT, dated as of March 25, 2009 (this “Fourth Amendment”) by and among Lazy Days’ R.V. Center, Inc., a Florida corporation (the “Issuer”), The Bank of New York, a New York banking corporation as indenture trustee (the “Trustee”), and the Noteholder signatory hereto (the “Noteholder”), a holder of the Issuer’s unsecured 11.75% Senior Notes due May 15, 2012, amends and supplements the Forbearance Agreement originally dated December 12, 2008, as amended on January 12, 2009, as amended on February 16, 2009, and as amended on March 10 (the “Forbearance Agreement”).Capitalized terms used herein have the meanings assigned in the Forbearance Agreement unless otherwise defined herein. W I T N E S S E T
